UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 12-7961


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

TIMOTHY LEROY NIXON,

                Defendant - Appellant.



Appeal from the United States District Court for the Western
District of North Carolina, at Statesville.         Richard L.
Voorhees, District Judge. (5:08-cr-00008-RLV-DSC-1)


Submitted:   March 28, 2013                 Decided:   April 1, 2013


Before NIEMEYER, KING, and KEENAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Timothy Leroy Nixon, Appellant Pro Se.      Thomas A. O’Malley,
OFFICE OF THE UNITED STATES ATTORNEY, Charlotte, North Carolina,
Amy Elizabeth Ray, Assistant United States Attorney, Asheville,
North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Timothy Leroy Nixon appeals the district court’s order

denying his 18 U.S.C. § 3582(c)(2) (2006) motion for sentence

reduction and has made a motion to place his appeal in abeyance

pending   the   Supreme   Court’s   decision   in   United   States   v.

Alleyne, No. 11-9335. *    We have reviewed the record and find no

reversible error.    Accordingly, we deny Nixon’s motion to place

his appeal in abeyance and affirm the district court’s order.

United States v. Nixon, 5:08-cr-00008-RLV-DSC-1 (W.D.N.C. dated

Oct. 31, 2012; entered Nov. 1, 2012).          We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would

not aid the decisional process.

                                                               AFFIRMED




     *
       The question presented in Alleyne is whether Harris v.
United States, 536 U.S. 545 (2002), should be overruled.



                                    2